Exhibit 21 Subsidiaries of Registrant Name of Subsidiary State of Organization Names Under Which Does Business Foundation Surgical Hospital Affiliates, LLC Nevada Foundation Surgical Hospital Affiliates, LLC Foundation Surgical Hospital Management, LLC Oklahoma Foundation Surgical Hospital Management, LLC Foundation Surgical Hospital Holdings, LLC Nevada Foundation Surgical Hospital Holdings, LLC Foundation Surgery Affiliates, LLC Nevada Foundation Surgery Affiliates, LLC Foundation Surgery Management, LLC Delaware Foundation Surgery Management, LLC Foundation Surgery Holdings, LLC Delaware Foundation Surgery Holdings, LLC Foundation Bariatric Hospital of San Antonio, LLC Texas Foundation Surgical Hospital of San Antonio, LLC East El Paso Physicians’ Medical Center, LLC Texas Foundation Surgical Hospital of El Paso, LLC East El Paso Physicians Group, Inc. Texas East El Paso Physicians Group, Inc. EEPPMC Administration, LLC Texas EEPPMC Administration, LLC University General Hospital, LLC Texas Foundation Surgical Hospital of Houston Foundation Hospital General of Houston, LLC Texas Foundation Hospital General of Houston, LLC TSH Acquisition, LLC Delaware TSH Acquisition, LLC Foundation Health Enterprises, LLC Delaware Foundation Health Enterprises, LLC SDC Holdings, LLC Oklahoma SDC Holdings, LLC somniTech, Inc. Kansas somniTech, Inc.
